Citation Nr: 0941620	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  95-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for an upper back 
disorder.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to 
September 1992, April 1997 to January 1998, May 2003 to June 
2004, and from the record it appears that he was reactivated 
in March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the above claims.

In October 1997 and May 1998, the Board remanded the above 
claims for additional development and due process concerns.  
In a February 2005 decision, the RO again denied service 
connection for the issues on appeal.  In February 2006, the 
Board remanded the issues on appeal for additional 
development and due process concerns.  Finally, in May 2008, 
the Board again remanded the present matter for additional 
development and due process concerns.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An upper back disorder did not have its onset during 
active service or result from disease or injury in service.

2.  A left shoulder disorder did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
upper back disorder have not been met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


2.  The criteria for entitlement to service connection for a 
left shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the evidence does not show that the Veteran has 
a diagnosed left shoulder disorder.  The evidence of record 
shows that during service in June 1992, the Veteran was 
diagnosed as having overuse syndrome of the left shoulder 
girdle muscles.  Post-service treatment records show that 
during the November 2001 VA examination, x-rays showed a tiny 
radiodensity measuring approximately 3 mm projected 
immediately subjacent to the mid to distal shaft of the 
clavicle, overlying the infraclavicular soft tissues and may 
reflect overlying or soft tissue artifact versus incidental 
soft tissue calcification.  The examiner stated, however, 
that there was no pathology to render a diagnosis.  Although 
there is evidence of treatment for the left shoulder during 
service and post-service x-rays shows some abnormality, there 
is no post-service diagnosis of a left shoulder disorder.  
The Board remanded the matter in order to afford the Veteran 
a VA examination and notified him of the importance and 
necessity of this examination; however, the Veteran failed to 
report for the scheduled examination.  The duty to assist is 
not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  When a claimant fails to report for an examination 
scheduled in conjunction with an original or reopened 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655. 

In the absence of any competent evidence of a diagnosed left 
shoulder disorder, the Board must conclude the Veteran does 
not currently suffer from this disorder.  

Regarding the upper back disorder, post-service medical 
treatment records show that the Veteran had moderate 
intervertebral disc space narrowing at T5-T6 and facet 
inflammatory changes at T3-4.  Therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
upper back disorder.  Although service treatment records show 
that the Veteran was treated for upper back pain on several 
occasions during service, there is no competent medical 
evidence of record showing that the Veteran's current upper 
back disorder had its onset during active service or is 
related to any in-service disease or injury.  Private and VA 
medical treatment records make no mention of any link between 
this condition and service and there is no record of any 
inservice injury to the upper back.  During inservice 
treatment in February 1996, the Veteran reported having back 
pain for more than 10 years which was related to certain 
positions in activity, but was not caused by the activity as 
far as he could tell.  Post-service private medical treatment 
records reported the date of onset of the Veteran's back 
disorder as February 2001.  There was no record of any cause 
of his thoracic back pain.  As stated previously, the Board 
remanded the matter in order to afford the Veteran a VA 
examination and notified him of the importance and necessity 
of this examination; however, the Veteran failed to report 
for the scheduled examination.  Wood, 1 Vet. App. 190.  
Therefore, as the Veteran was previously notified, the claim 
is decided on the evidence of record.  

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current 
upper back disorder to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in October 2001, February 2005, 
February 2006, July 2006, and May 2008 and the claims were 
readjudicated in a September 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
physical examinations.  In June 2009, the Veteran was 
scheduled for a VA examination for which he failed to report 
and has not alleged a lack of notice or offered good cause 
for his failure to appear.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for an upper back disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


